


116 HRES 585 EH: Reaffirming support for the Good Friday Agreement and other agreements to ensure a lasting peace in Northern Ireland.
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 585
In the House of Representatives, U. S.,

December 3, 2019

RESOLUTION
Reaffirming support for the Good Friday Agreement and other agreements to ensure a lasting peace in Northern Ireland.

 
Whereas, on April 10, 1998, the Government of Ireland and the Government of the United Kingdom signed the Good Friday Agreement; Whereas the main goal of the Good Friday Agreement was to bring an end to the violence on the island of Ireland and to ensure self-determination, peace, and reconciliation for the people of the island of Ireland; 
Whereas the successful negotiation of the Good Friday Agreement stands as a historic and groundbreaking success that has proven critical to the decades of relative peace that have followed; Whereas an exit from the European Union by the United Kingdom that does not appropriately protect the Good Friday Agreement threatens to undermine progress that has been made in moving beyond the legacy of the past in Northern Ireland; 
Whereas the power-sharing agreement negotiated between the Government of Ireland, the Government of the United Kingdom, and parties in Northern Ireland in 1998 was a critical step toward negotiating lasting solutions to the issues described in the Good Friday Agreement and in other agreements that followed; Whereas the collapse of the power-sharing institutions in 2017 has created additional difficulties and is serving as a roadblock to continued progress; 
Whereas despite the historic progress of the Good Friday Agreement and subsequent agreements, important issues remain unresolved in Northern Ireland, including securing justice for victims of state-sponsored violence and other violence and providing for the rights of all sections of the community; Whereas the reintroduction of barriers, checkpoints, or personnel, also known as a hard border, between the Republic of Ireland and Northern Ireland would further threaten economic cooperation between the Republic of Ireland and the United Kingdom as well as the successes of the Good Friday Agreement; 
Whereas the United States Congress served a prominent assisting role in the negotiation of Good Friday Agreement and has taken a leading role in striving for peace on the island of Ireland more broadly; and Whereas Congress greatly values the close relationships the United States shares with both the United Kingdom and the Republic of Ireland and stands steadfastly committed to supporting the peaceful resolution of any and all political challenges in Northern Ireland: Now, therefore, be it 
 
That the House of Representatives— (1)urges the United Kingdom and the European Union to ensure that any exit from the European Union by the United Kingdom supports continued peace on the island of Ireland and the principles, objectives, and commitments of the Good Friday Agreement; 
(2)urges a successful outcome to the dialogue between all parties in Northern Ireland to ensure that all of the institutions of the Good Friday Agreement operate again and that ongoing political challenges and debates can be overcome; (3)expresses support for the full implementation of the Good Friday Agreement and subsequent agreements; 
(4)expresses opposition to the reintroduction of a hard border between the Republic of Ireland and Northern Ireland; (5)supports the right of all the people on the island of Ireland to self-determine their future as provided for in the Good Friday Agreement; and 
(6)will insist that any new or amended trade agreements and other bilateral agreements between the Government of the United States and the Government of the United Kingdom include conditions requiring obligations under the Good Friday Agreement to be met.  Cheryl L. Johnson,Clerk. 